Whereas an Information is filed in the Honorable Court of Chancery of this Province by James Wright Esq. his Majesty’s Attorney General on the relation of Henry Haywood Minister of the Society of Christians called General Baptists and others against William Elliot Executor of the last Will and Testament of William Elliot Senior deceased and against the said William Elliot and Thomas Farr as Executors of the last Will and Testament of Joseph Elliot deceased and against Barnard Elliot as Executor of the last Will and Testament of Thomas Elliot Son Trustee and Executor of the last Will and Testament of the aforenamed William Elliot Senior deceased And Whereas the said Parties have agreed to Submit all Matters now in Dispute and Controversy by the said Information; to the Adjustment Determination and final Award of Messrs William Cattell junior John Savage and John Bassnett of Charles Town or of any two of them, So that the Said Adjustment Determination and Award be made in the Premisses on or before the first day of March next, And that the Said Submission be made a Rule of the Said Honorable Court of Chancery; I therefore Andrew Rutledge Sollicitor in behalf of the Said Relators, and we William Elliot Thomas Farr and Barnard Elliot Executors as aforesaid, Do respectively on our parts Submit all Matters in Controversy by the said Information to the Adjustment Decision and final Award of the Said William Cattell Junior John Savage and John Bassnett or any two of them, So that the Said Adjustment Decision and Award be made in the Premisses on or before the Said first day of March next, And we agree that this Submission be Deemed and have the full Effect of a Rule of the Said Honorable Court of Chancery, and Entered as a Rule in the Register’s Book of the Said Court. In Witness whereof we have hereunto respectively Subscribed our hands this Twelfth day of January Anno Dom. 1749 [1750].
Test.ss Thos Farr Junior
Isaac Humphry’s
Wm Elliott
Tho: Farr
Barnard Elliott.
Alexr Stewart Deputy Register in Chancery